Citation Nr: 0944109	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971, December 1990 to May 1991, and July 2004 to January 
2006.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for PTSD.  In June 
2008, the Veteran testified before the Board by 
videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in October 2007.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

The Veteran contends that he has PTSD that is related to his 
service in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

The Veteran engaged in combat with the enemy during his 
service in Vietnam, as is shown by his military record and 
the award of the Combat Infantryman Badge.  Receipt of that 
award will be considered evidence of a stressful episode 
during service when the claimed stressor is related to combat 
if the claimed event is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (2002).

The Veteran's service medical records include an April 1990 
report of medical history that reflects a history of 
depression.

VA treatment records reflect treatment for and diagnoses of 
anxiety and generalized anxiety disorder, but are negative 
for any diagnosis of PTSD.

The Veteran underwent a VA PTSD examination in June 2006, at 
which time he was diagnosed with anxiety disorder, not 
otherwise specified.  The examiner opined that the Veteran 
had a number of symptoms back in the 1970s and into the early 
1980's that were suggestive of PTSD, but that his symptoms 
steadily declined over the years.  However, the examiner 
failed to opine as to whether the Veteran's anxiety disorder 
was related to his service.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of a psychiatric 
disability in service, and the continuity of symptoms after 
service, he is not competent to relate any current 
psychiatric disability to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the June 2006 VA opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since October 2007.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
June 2006 VA opinion.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose all current psychiatric 
disabilities.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what stressor the diagnosis 
is based from the Veteran's service.  If 
the diagnosis is based on a non-service 
stressor, the examiner should so state.

(b)  Is it as likely as not (50 percent 
or more probability) that any psychiatric 
disability, to include PTSD, was incurred 
in or aggravated by the Veteran's 
service, or was present during his 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a psychiatric disability, 
in addition to his statements regarding 
the continuity of symptomatology Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

